DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the response filed 1/5/22.  Claims 1-22 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 current recite “the current features being extracted from the sub-period of time corresponding to the current window and the current outcomes being extracted from a current outcomes sub-period of time subsequent to the sub-period of time corresponding to the current window.”  It is unclear to the examiner what period of time applicant’s intend to identify with the limitation “a current outcomes sub-period of time subsequent to the sub-period of time corresponding to the current window.”  As the Examiner understands the claim language, the “sub-period” is from the current period of 
Claims 2-11 and 13-22 inherit the deficiencies for their respective independent claims, and are therefore also rejected.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al (US 20150112710 A1-hereinafter Haber)
Claims 1 and 12 	Haber teaches a healthcare predictive analysis method and system comprising:

at least one processor communicatively coupled to the at least one memory, (par. 201- system processors) the at least one processor being operable to: 
retrieve the set of historical data from the at least one memory;  (par. 107-data sources including historical data feed inputs) 
identify a plurality of windows among the set of historical data, each of the plurality of windows being a subset of the set of historical data corresponding to a sub-period of time among the period of time; (par. 20-The model and algorithm are utilized to analyze electronic medical patient information and predict a baseline likelihood and a dynamic likelihood that a predetermined adverse health outcome (i.e., a specific event occurring within a specified future time period), will occur; par. 29.)
identify a current window from among the plurality of windows; (par. 29-prediction that an event will occur within a period of time; the result is a prediction that an outcome is likely to occur, the computation further predicts that the outcome will occur in a defined time frame, e.g., the next 48 hours, 10 days, or other reasonable period of time, given a number of factors)
for each of the windows among the plurality of windows: 
extract a current set of features and outcomes corresponding to the current window (par. 29- prediction determines identifies a given event based upon certain factors), the current features being extracted from the sub-period of time corresponding to the current window and the current outcomes being extracted from a current 
 train a current generation predictive model based on the extracted current set of features and outcomes, the current generation predictive model corresponding to the current window; (see Abstract- predictive models are built by constructing separate baseline and dynamic outcome likelihood model forms and by fitting the constructed model forms to a training data set to produce final models to be used as scoring functions that compute a baseline outcome likelihood and a dynamic outcome likelihood for patient data that is not represented in the training data set, this is how learning models work; par. 50-first training data set)
identify a next window from among the plurality of windows, the next window being the next-in-time window relative to the current window; ( par. 75-76-determining second training data set; See fig. 2A)
 extract a next set of features and outcomes corresponding to the next window, the next features being extracted from the sub-period of time corresponding to the next window and the next outcomes being extracted from a next outcomes sub-period of time subsequent to the sub-period of time corresponding to the next window; (par. 75-76: model fitting process 282 fits the model forms (outcome likelihood model form 262, dynamic risk variable model forms 274, baseline outcome likelihood model form 278, and dynamic outcome likelihood model form 280) to a second training data set 284 to estimate the statistical parameters associated with each model and outputs an outcome likelihood model 286)

 substitute the current window with the next window; and (fig. 2A; par. 76- second training data set 284 may be the same as the first training data set 254, partially unrelated to the first training data set 254)
predict a probability of an occurrence of one or more events using a predictive model corresponding to the current window on a subset of data corresponding to a predictive sub-period of time among the period of time.(par. 82- system detecting that a potentially preventable adverse outcome is likely to occur in the future… the outcome may be predicted in some finite time, e.g., 48 hours from a particular event, at some time during the patient hospital stay)

claims 2 and 13	Haber teaches the system of claim 1 and method of claim 12,, wherein the set of historical data is claim feed data corresponding to a healthcare provider entity. (par. 107-109-types of data include patient medical records)
claims 3 and 14	Haber teaches the system of claim 2,/ method of claim 13 wherein at least a portion of the set of historical data is received from a third-party database. (par. 107- he electronic patient data may include information such as demographic data, clinical data, patient medical historical data, physician practice information, ambulance/emergency care information, laboratory results, triage results, nurse measured real time vitals, electronic health records, physiological models, patient medical history)

claim  5 and 16	 Haber teaches the system of claim 1/ method of claim 12 wherein the sub-periods of time corresponding to the plurality of windows are the same length. (par. 29- the model predicts the likelihood that a given adverse outcome will occur within a prescribed period of time; the computation further predicts that the outcome will occur in a defined time frame, e.g., the next 48 hours, 10 days, or other reasonable period of time, given a number of factors, including the adverse outcome type—time periods are customized/selectable)
claims 6 and 17	Haber teaches the system of claim 1/ method of claim 12 wherein the predictive model used to predict the probability of the occurrence of the one or more events corresponds to a window corresponding to the sub-period of time closest to the present time. (par. 29- the computation further predicts that the outcome will occur in a defined time frame, e.g., the next 48 hours, 10 days, or other reasonable period of time, given a number of factors, including the adverse outcome type)
claims 7 and 18	Haber teaches the system of claim 1/ the method of claim 12,  wherein each of the extracted current outcomes and next outcomes is associated with a time-to-event variable indicating a length of time from the start of the sub- period of time corresponding to the current window and the next window, respectively. (par. 58- the element of time can be accounted for in numerous ways…the element of time is 
claims  8 and 19	Haber teaches the system of claim 1/ the method of claim 12,  wherein the training of the current generation predictive model includes: for each of the extracted current outcomes: 
identifying, among the extracted current features, patterns related to the given extracted current outcome; (par. 124- the system analyzes the contribution vectors across patients to assess systemic root causes. The contribution vectors, when combined with known outcomes for the patients, are used to inform the system as to the reasons that specific adverse event patterns are occurring)
 identifying one or more current predictive variables based on the identified patterns related to the given extracted current outcome, each of the one or more current predictive variables being one of the extracted current features; (par. 162- clinical predictive analytics system; par. 178-similar patient profiling- . The method also comprises determining risk variables from the collected electronic patient data, where the risk variables are selected to be predictive of the adverse outcome of interest (e.g., where the risk variables are involved in at least one of a baseline outcome likelihood model and dynamic outcome likelihood model for the adverse outcome to identify a patient profile)
assigning weights to each of the one or more current predictive variables based on the identified patterns related to the given extracted current outcome; and (par. 39-
 wherein the training of the next generation predictive model includes: for each of the extracted next outcomes: identifying, among the extracted next features, patterns related to the given extracted next outcome; (par. 66-The model then determines if .beta. should be adjusted up or down, whether factor x.sub.i should be dropped, etc. The model itself determines which parameters are important to allow the system to predict adverse health outcomes)	
identifying one or more next predictive variables based on the identified patterns related to the given extracted next outcome, each of the one or more next predictive variables being one of the extracted next features; (par. 66-The model itself determines which parameters are important to allow the system to predict adverse health outcomes; par. 93-isk variables are selected from the candidate model variables by selecting model risk variables for predicting the first adverse outcome type and selecting model risk variables for predicting the second adverse outcome type. In this exemplary implementation, an attribution assessment may be generated that identifies important risk variables for the collective adverse outcome type) and 
assigning weights to each of the one or more next predictive variables based on the identified patterns related to the given extracted next outcome, wherein if the given 
claims 9 and 20	Haber teaches the system of claim 8/ the method of claim 19,  wherein predicting the probability of an occurrence of one or more events using the predictive model includes:
 for each of the one or more events: identifying one or more relevant outcomes in the predictive model;  (par. 93-attribution assessment may be generated that identifies important risk variables for the collective adverse outcome type)  identifying the predictive variables related to each of the one or more relevant outcomes; (par. 93-94) identifying matching features in the subset of data corresponding to the predictive sub-period of time that match features corresponding to the identified predictive variables related to each of the one or more relevant outcomes;(par. 96-attribution across multiple adverse outcomes) and calculating a probability of the occurrence of each of the one or more events based on the weights of the respective matching features.(par. 94, par. 96)
claims 10 and 21	Haber teaches the system of claim 8/ the method of claim 19, wherein the predicting of the probability of the occurrence of one or more events is performed for a specified future date or date range. (par. 20- algorithm are utilized to 
Claims 11 and 22	Haber teaches the system of claim 1/ method of claim 12 wherein the at least one processor is further operable to calculate a testing error rate by executing the current generation model against the extracted next features and outcomes. (par. 84-threshold determination/calculation; See also par. 119-characterize true positive/false positive behavior for all possible thresholds. This can be useful, for instance, to aid in threshold selection) 

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
(A)   	Applicant argues the rejection of claims 1-22 under 35 USC 112(b).
	In response, the rejection of the claims regarding the explanation of “current set of outcomes (current outcomes) has been maintained.  The examiner submits that the use of the term “current” to describe the set of outcomes (i.e. the current outcomes), when the “current outcomes” do not correspond with a “current window of time,” but rather a sub-period of time subsequent to the current window, is confusing and unclear.  
(B)	Applicant argues that the Haber reference does not disclose a plurality of windows among a set of historical data.
	In response, the examiner disagrees. The Haber reference uses a model to predict the likelihood that an event will occur within specified time periods.  (par. 29) 
Applicant’s current claim language recites no parameters or constraints for windows or sub-periods of time (e.g. days, weeks, minutes, hours).  Moreover, there are no recited constraints or parameters for which features or types of features or outcomes are included in the claimed invention.   As such, the Examiner the has given the claim language the broadest reasonable interpretation and has applied art accordingly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Achin et al (US 20200257992 A1)-discloses systems and techniques for time-series predictive data analysis.
Sarrafzadeh et al (US 20120221310 A1)- examination of datasets of one or more physiological signals of a patient to establish correlation of the data with a medical event.

Yang et al (Yang, T., Yang, Y., Jia, Y. et al., “Dynamic prediction of hospital admission with medical claim data,”  BMC Med Informatics  and Decision Making  vol. 19, Supplement 1;  Article number18 (January  31, 2019) https://doi.org/10.1186/s12911-019-0734-y) discusses the use of medical claim data to predict adverse medical events. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626